Filed 1/28/22 (unmodified opn. attached)
                                  CERTIFIED FOR PUBLICATION




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   THIRD APPELLATE DISTRICT
                                           (San Joaquin)
                                               ----




 THE PEOPLE,                                                         C090482

                  Plaintiff and Respondent,                  (Super. Ct. Nos. STK-CR-
                                                             FECOD-2015-0006547 &
          v.                                                       SF131576A)

 DONALD RORABAUGH,                                         ORDER MODIFYING OPINION

                  Defendant and Appellant.                 [NO CHANGE IN JUDGMENT]



THE COURT:
It is ordered that the opinion filed herein on January 25, 2022, be modified as follows:

         On page 23, following the heading “Analysis” the sentence beginning with “Here,
there was substantial evidence” is deleted and the following sentence is inserted in its
place:

                Here, there was substantial evidence at the close of the prosecution’s case-
         in-chief that defendant murdered Magana.




                                                1
There is no change in the judgment.


FOR THE COURT:



 /s/
RAYE, P. J.



 /s/
BLEASE, J.



 /s/
HOCH, J.




                                      2
Filed 1/25/22 (unmodified opn.)
                                  CERTIFIED FOR PUBLICATION




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                  THIRD APPELLATE DISTRICT
                                         (San Joaquin)
                                              ----




 THE PEOPLE,                                                        C090482

                  Plaintiff and Respondent,                (Super. Ct. Nos. STK-CR-
                                                           FECOD-2015-0006547 &
         v.                                                      SF131576A)

 DONALD RORABAUGH,

                  Defendant and Appellant.



       APPEAL from a judgment of the Superior Court of San Joaquin County, Charlotte
J. Orcutt, Judge. Reversed with directions.

      Patricia L. Brisbois, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Carlos A.
Martinez, Chung Mi Choi, and Christopher J. Rench, Deputy Attorneys General, for
Plaintiff and Respondent.




                                               1
       When executing a search warrant at defendant Donald Rorabaugh’s home, police
learned that one of his cars was a short distance away, at a ranch. Police went to the
ranch and towed the car away to be stored until they could obtain a warrant to search it.
Later, the trial court denied defendant’s motion to suppress evidence found in the car. In
closing argument to the jury, the prosecution argued DNA evidence found in the car
corroborated its theory of defendant’s culpability for murder.
       After the jury found defendant guilty of first degree murder, the trial court
imposed a term of 25 years to life in prison.
       On appeal, defendant contends the trial court erroneously denied (1) his
suppression motion and (2) his motion for acquittal. We agree with defendant’s first
claim and disagree with his second claim.
       We conclude police violated the Fourth Amendment when they conducted a
warrantless seizure of defendant’s unattended car on private property. We further
conclude the trial court’s failure to suppress evidence obtained after a search of the car
was prejudicial error. Accordingly, we reverse defendant’s conviction and remand for
further proceedings.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Around 2:30 a.m. on May 24, 2015, several dogs belonging to a husband and wife
that lived on a property in rural San Joaquin County began barking and woke up the
couple. The wife heard a vehicle and let the dogs outside. The dogs kept barking after
she heard the car turn off. About 15 minutes later, she heard the car start up again and
“peel[] out.” The dogs stopped barking, and she let them back into the house.
       Later that morning, the wife saw a body in an irrigation canal that bordered her
property.
       Police found drag marks from a road to the location in the canal where the body
was found and red marks consistent with blood nearby.



                                                2
       An autopsy noted the victim, Edward Magana, had broken ribs, bruising on his left
lung and eyelids, and abrasions on his face, abdomen, and arms. Bleeding in the whites
of his eyes and injuries to his neck indicated Magana was strangled, and large bruises on
the scalp and temple and bleeding on the surface of the brain indicated he received
forceful blows to the head.
       The pathologist who conducted the autopsy testified that either strangulation or
blunt force trauma to the head could have killed Magana, but “[c]ertainly together these
two caused his death.”
       An acquaintance of defendant’s testified that he ran into defendant at a bar (called
“108 Sports Lounge” or “108 bar”) the night before Magana’s body was found, around
11:00 p.m. At the bar, located in Riverbank, California, the acquaintance introduced
defendant to the man who would later become a codefendant in this case, Joseph Denner.
       The manager of the bar testified that Magana frequented the bar, and that both
defendant and Denner were at the bar the night Magana was killed.
       Magana’s wife testified she knew defendant but not Denner, and that defendant
and Magana occasionally drank together at the 108 bar.
       A bartender who worked the night of Magana’s death testified she knew defendant
from before but met Denner for the first time that night. She recalled that defendant left
the bar around 1:45 a.m., but Denner stayed and helped clean up. Denner left in a car
with three males who had been at the bar earlier wearing tuxedos.
       A witness testified that he went to 108 bar that night dressed in a tuxedo and gave
Denner a ride a few blocks from the bar.
       Two women who were at the bar together that night testified that, around
2:00 a.m., they gave defendant a five-minute ride from the bar to defendant’s home in
Riverbank. They testified that, when defendant got out of the car, he greeted a male, who
one of the women recalled was wearing a backpack that she “would guess” was black.



                                             3
       A Riverbank resident with whom Magana lived for two years (around 2012-2014)
testified that after Magana moved out of her home, she periodically continued to see
Magana in town, sometimes out “walking or . . . at the bar.” Magana had no fixed
address, and was living “place to place.” She testified that the last time she saw Magana
was several days before May 24, 2015. Magana was “just walking down the street,” with
a black backpack. “Every time I’d see him walking he would have [that backpack] with
him,” the witness said.
       Defendant’s father testified that defendant lived with him at a house in Riverbank.
Defendant had a 1966 Oldsmobile Cutlass, which was “very loud” due to its engine and
muffler. Around 2:30 a.m. on May 24, 2015, defendant’s father heard defendant being
dropped off in a car and then saw defendant enter the garage of the house, where he
normally slept. Then, around 4:30 a.m., he heard loud noises that he associated with his
son’s car.
       Defendant’s father insisted at trial that during a recorded jail conversation with
defendant, he was referring to the following morning, not the morning Magana’s body
was found, when he told defendant he had heard a car trunk slamming or someone
kicking the car two or three times at 4:30 a.m.
       Video surveillance from a Riverbank business showed a light-colored Cutlass
being driven in town at 2:54 a.m. on May 24, 2015.
       At 2:28 p.m. on May 28, 2015, Stanislaus County Sheriff’s officers obtained
search warrants for defendant’s home, Denner’s home, and “[u]nknown vehicles” at the
addresses. Officers immediately executed the search warrant at defendant’s home, and
learned that defendant’s Cutlass was less than a three-minute drive away, on a ranch on
the other side of a local river. They went directly from defendant’s home to the ranch,
found defendant’s Cutlass, and towed it to the Stanislaus County Sheriff’s Office in
Modesto to be stored until a search warrant could be obtained for the vehicle.



                                             4
       Blood in the trunk of the car matched Magana’s DNA profile. A DNA swab from
the steering wheel matched defendant’s DNA profile, and Denner was a possible major
contributor to DNA on a passenger door handle.
       Codefendant Denner’s Testimony
       Denner did not recall being introduced to defendant at the bar that night or ever
meeting him. The first time he remembered seeing defendant, he was on top of another
man punching him in the face, when Denner was walking in Riverbank after the 108 bar
closed. Denner tried to intervene to help the man defendant was assaulting, but defendant
shoved him to the ground, told Denner he had a gun, and told Denner he “had to help”
defendant.
       Defendant forced Denner to: assault Magana; help defendant put Magana into the
trunk of a car; and sit in the front passenger seat of defendant’s car.
       Defendant drove the car to a canal and made Denner help him lift Magana out of
the trunk. Magana was moaning and blood was coming from his nose. Denner saw
blood in the trunk. Defendant put Magana in the canal, making a splash of water.
       Defendant’s Testimony
       Defendant testified he is six feet two inches tall and weighs 380 pounds. On the
evening of May 23, 2015, he had been drinking at a friend’s house. He drove his Cutlass
home around 6:00 p.m. He returned to his friend’s house in his friend’s car, and stayed
until around 10:00 p.m., when he walked to a first bar, and then walked to the 108 bar,
arriving around 11:00 p.m.
       He left the 108 bar at closing time, around 2:00 a.m., and got a ride home from
friends. He did not recall being introduced to Denner that night, explaining that he was
sometimes “introduced to 20 or 30 people a night” at the 108 bar. He had no knowledge
of ever meeting Denner.




                                              5
         And he did not recall greeting anyone when he was dropped off, explaining that he
had “been drinking an excessive amount that day. . . . I possibly could have seen
somebody and shook their hand, I’m not one hundred percent sure.”
         Defendant testified that after his friends dropped him off, he went to bed, and
woke up the next morning around 8:00 a.m.
         The following day, Memorial Day, he took his Cutlass to the ranch of a friend of
the family where he had been keeping it “for years.” Though the Cutlass did not have
“tags on it” at the time, defendant “had maybe been driving it for about two weeks, three
weeks, because [he] blew the motor up in” his other car. So he “took the chance of
driving it.”
         Defendant took the Cutlass to the friend’s ranch, so that he could work on another
car in his driveway in Riverbank. “[A]t the house, it’s blacktop and concrete. At the
ranch it’s all loose gravel and big chunky rocks, so laying on the ground [didn’t] feel too
good.”
         Defendant knew Magana. They drank beer and played pool in bars. Defendant
saw Magana “maybe once every couple months at the bar,” or “walking around.”
         Defendant had the only set of keys to the Cutlass. Defendant agreed that his
Cutlass’s engine was loud, and testified that he did not hear his car leave his home
between 2:30 a.m. and 3:00 a.m. He “imagine[d] [he] would have heard it,” if the
Cutlass started and left without him, but he “was pretty drunk . . . though.”
         The last time defendant saw Magana was two weeks before the night he died.
Defendant had no idea how Magana’s blood got in the trunk of his car or how Denner’s
DNA got inside the car.
         He believed the video showing a car that looked like his Cutlass was from the
previous day, not May 24.




                                               6
       Verdicts and Judgment
       In December 2017, a jury found defendant guilty of first degree murder, and found
“not true” the allegation that defendant committed the murder while engaged in the
commission of kidnapping. Denner was found not guilty of first degree murder and
guilty of second degree murder.
       In June 2019, defendant filed a motion for a new trial, arguing, inter alia, there
was insufficient evidence for the jury’s verdict and the trial court erred in denying his
motion for acquittal.
       In September 2019, the trial court denied the new trial motion and sentenced
defendant to a term of 25 years to life in prison.
       Defendant timely appealed.
                                       DISCUSSION
                                              I
                               Motion to Suppress Evidence
       A. Parties’ Arguments and Trial Court Ruling
       In July 2016, defendant filed a motion to suppress evidence pursuant to Penal
Code section 1538.5, arguing that the “warrantless seizure of the car from private
property where it was rightly stored” violated the Fourth Amendment, as explained in
Coolidge v. New Hampshire (1971) 403 U.S. 443 (Coolidge). Defendant argued that
officers “could easily have adapted the warrants” they had already obtained “for the
seizure of the car. But instead they chose to go behind the warrant requirement of the
Fourth Amendment and conduct their own extra-judicial procedure without the signature
of a neutral and detached magistrate.”
       Acknowledging defendant’s “legitimate property right to the vehicle seized,” the
People opposed the motion, arguing the seizure was “well within the automobile
exception.”



                                              7
       David Christensen, owner and resident of the rural property where defendant’s car
was found, was the sole testifying witness at the October 2016 suppression hearing. He
explained that pursuant to a long-standing arrangement with defendant’s family,
defendant repaired and maintained Christensen’s farm equipment and personal vehicles,
and in exchange, Christensen allowed defendant to keep his car just inside the “edge of
the property line,” a place visible from Christensen’s “front door or front window or a
bedroom window.” Christensen sometimes saw defendant on the property, working on
the car. No one outside defendant’s family had permission to store their vehicles on the
property.
       The property was not accessible by public road, but by a “[p]rivate driveway,”
which was three-quarters of a mile long. The driveway had a gate, but the gate was not
locked at the time of the seizure.
       On the day of the seizure, Christensen was home when an officer approached him
around 3:00 p.m. and told him law enforcement was “[l]ooking at [the] car” and would
tow it. No one asked for permission to tow the car.
       Defendant’s car was about 200 yards from Christensen’s home, and had been there
for about six months before it was seized. Christensen did not have keys to the car, had
no ownership interest in it, and never agreed with defendant that he would “keep an eye
on” it. He did not tell law enforcement not to take the car and did not try to stop them
from taking it.
       In argument at the hearing, defense counsel argued that under Coolidge, the
evidence obtained via seizure of the car had to be suppressed.
       The prosecutor argued Coolidge was “a 1971 case, [that] ha[d] been eviscerated
for th[e] particular proposition” that defendant relied on: “the idea of getting a warrant
for [a] vehicle because the person had been arrested.” This was so, the prosecutor
argued, because subsequent case law “says the automobile exception . . . is basically, in
and of itself, the exigent circumstances . . . because of the inherent mobility of the

                                              8
vehicle, whether the defendant . . . is right there in proximity to the vehicle.” “[O]n top
of that,” the prosecutor argued, defendant’s car “was on somebody else’s private
property,” which meant that defendant had “no expectation of privacy” vis-à-vis the
seizure of his car.
       The trial court denied the suppression motion, explaining that “since Coolidge” the
United States Supreme Court “created the automobile exception. That exception says
that officers can search a car independent of the detention or arrest of the defendant when
there is probable cause to believe the vehicle contains evidence of a crime. So what is the
probable cause in this case?” After the trial court and the parties discussed the sequence
of events of the murder investigation leading up to the warrantless seizure of defendant’s
vehicle in San Joaquin County by Stanislaus County law enforcement, the trial court
explained that “probable cause for evidence of a crime also applies to parked cars . . . .”
       The trial court continued: “So what we have is we have a vehicle that has been
parked at a house that does not belong to the defendant, so there is a reduced expectation
of privacy, and the vehicle was seized the same day that [law enforcement] got the
information about [d]efendant” from Denner, and then obtained “the search warrant for
[d]efendant Rorabaugh’s house,” during the search of which, defendant’s father “tells
them about the car” a short distance away. “In this vehicle police can expect to find
possibly bodily fluids, maybe items belonging the victim, since it is alleged that the
victim was transported in the trunk of the vehicle. [¶] There is very little expectation of
privacy in a vehicle left in somebody else’s house when that person does not have the
keys and he can only see the vehicle from certain vantage points within the house.”
       The trial court denied the suppression motion, ruling the case fell “squarely
within” the automobile exception, despite “[t]he case relied on by the defense,” which
was “old law.”




                                              9
       B. Parties’ Arguments on Appeal
       In initial briefing, defendant argued the trial court erred by denying his
suppression motion because “it was unlawful for law enforcement to enter the curtilage
of [the] farm and seize” defendant’s car, as the automobile exception “is limited to the
vehicle itself and does not . . . allow law enforcement to invade the space outside of the
automobile without a warrant when that space is part of the curtilage of the home.” For
that proposition, defendant relied on Collins v. Virginia (2018) 584 U.S. ___
[201 L.Ed.2d 9] (Collins), which was decided after the jury found him guilty and before
he filed a new trial motion.
       The People argued the trial court properly denied the suppression motion, because
“police officers [had] sufficient probable cause to seize” defendant’s car “under the
automobile exception to conduct a search for evidence of” the murder. Defendant’s car
was not in the “curtilage” of landowner’s home, the People argued. Rather, it was found
“200 yards away.”
       Further, the People argued the car “itself was evidence of the commission of the”
murder, rendering warrantless seizure of the car “lawful[] . . . under the instrumentality of
the crime exception.” And, defendant “had no reasonable expectation of privacy in the
[landowner’s] home and property,” as he “did not reside” there, “was not an overnight
guest,” and “society is [un]willing to recognize as reasonable” a “subjective expectation
of privacy in an open fields area.”
       After initial briefing was complete, we asked the parties to address in
supplemental briefing whether the warrantless seizure of defendant’s car on private
property was lawful under Coolidge, and whether the automobile exception applied to the
seizure.
       In supplemental briefing, defendant argues “Coolidge and Collins make clear that
based on longstanding Fourth Amendment precedent, the automobile exception does not
apply in the present case because the vehicle seized was parked on private residential

                                             10
property in which appellant had a legitimate expectation of privacy. Accordingly, it was
unlawful for law enforcement to enter the curtilage of the farm to seize appellant’s
vehicle without a warrant.”
       The People argue in supplemental briefing that the automobile exception applies
to the warrantless seizure of defendant’s vehicle, “because the car was readily mobile and
officers had probable cause to believe the vehicle contained evidence of a crime.”
       C. Legal Principles
       “The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation, and particularly
describing the place to be searched, and the persons or things to be seized.” (U.S. Const.,
4th Amend.)
       In Chambers v. Maroney (1970) 399 U.S. 42, the Supreme Court “held that where
police have probable cause to stop and search a car without a warrant, a subsequent
search of the car after it has been driven to a police station is also permissible without a
warrant. [Citation.] Chambers observed that the high court had long adhered to the rule
that a warrantless search of an automobile is permissible so long as the police have
probable cause to believe the car contains evidence or contraband. [Citations.] This
exception to the warrant requirement, Chambers said, is justified by the ease with which
an automobile might be moved out of the jurisdiction before a warrant can be obtained.
[Citation.] Although Chambers recognized that the problem of mobility might be solved
by first seizing the car and then seeking a search warrant, the high court declined to adopt
such a rule: ‘For constitutional purposes, we see no difference between on the one hand
seizing and holding a car before presenting the probable cause issue to a magistrate and
on the other hand carrying out an immediate search without a warrant. Given probable
cause to search, either course is reasonable under the Fourth Amendment.’ ” (Robey v.
Superior Court (2013) 56 Cal.4th 1218, 1225-1226, italics added.)

                                              11
       The next year, in Coolidge, the court ruled the “automobile exception” to the
Fourth Amendment’s warrant requirement did not apply to seizure and subsequent search
at a police station of a car that was parked in plain view in the defendant’s driveway,
when defendant already had been arrested inside his home. (Coolidge, supra, 403 U.S. at
pp. 456, 458-464.) This was so despite probable cause to search the car. (Id. at p. 458
[“even granting that the police had probable cause to search the car, the application of the
[automobile exception] to these facts would extend it far beyond its original rationale”];
id. at p. 464 [“Here there was probable cause, but no exigent circumstances justified the
police in proceeding without a warrant.”].)
       The court explained that the “underlying rationale” of the automobile exception to
the Fourth Amendment’s warrant requirement -- that it is “ ‘not practicable to secure a
warrant because the vehicle can be quickly moved out of the locality or jurisdiction in
which the warrant must be sought’ ” -- was inapplicable in the case, because “[t]he
opportunity for search” was not “ ‘fleeting,’ ” and “[t]he objects that the police are
assumed to have had probable cause to search for in the car were neither stolen nor
contraband nor dangerous.” (Coolidge, supra, 403 U.S. at pp. 459-460.)
       The court explained: “The word ‘automobile’ is not a talisman in whose presence
the Fourth Amendment fades away and disappears. And surely there is nothing in this
case to invoke the meaning and purpose of the [automobile exception articulated in
earlier precedent] -- no alerted criminal bent on flight, no fleeting opportunity on an open
highway after a hazardous chase, no contraband or stolen goods or weapons, no
confederates waiting to move the evidence, not even the inconvenience of a special police
detail to guard the immobilized automobile. In short, by no possible stretch of the legal
imagination can this be made into a case where ‘it is not practicable to secure a warrant,’
[citation], and the ‘automobile exception,’ despite its label, is simply irrelevant.”
(Coolidge, supra, 403 U.S. at pp. 461-462, fn. omitted.)



                                              12
       Coolidge also rejected the government’s argument for “warrantless seizure and
search of the [defendant’s] car . . . [as] an ‘instrumentality of the crime,’ . . . [that] might
be seized by the police on [defendant’s] property because it was in plain view.”
(Coolidge, supra, 403 U.S. at p. 464.) The court explained the “ ‘plain view’ ” exception
was inapplicable because the doctrine applies only when a police officer has “a prior
justification for an intrusion in the course of which he came inadvertently across a piece
of evidence incriminating the accused,” “whether it be a warrant for another object, hot
pursuit, search incident to lawful arrest, or some other legitimate reason for being present
unconnected with a search directed against the accused.” (Id. at p. 466, italics added.)
       “The criteria that generally guide ‘plain view’ seizures were set forth in
Coolidge . . . .” (Horton v. California (1990) 496 U.S. 128, 134 (Horton).) The opinion
“described the two limitations on the [plain view] doctrine . . . implicit in its rationale:
First, ‘that plain view alone is never enough to justify the warrantless seizure of
evidence,’ [citation]; and second, ‘that the discovery of evidence in plain view must be
inadvertent.’ [Citation.]” (Id. at p. 136.) “It is, of course, an essential predicate to any
valid warrantless seizure of incriminating evidence that the officer did not violate the
Fourth Amendment in arriving at the place from which the evidence could be plainly
viewed. There are, moreover, two additional conditions that must be satisfied to justify
the warrantless seizure. First, not only must the item be in plain view, its incriminating
character must also be ‘immediately apparent.’ [Citations.] Thus, in Coolidge, the cars
were obviously in plain view, but their probative value remained uncertain until after the
interiors were swept and examined microscopically. Second, not only must the officer be
lawfully located in a place from which the object can be plainly seen, but he or she must
also have a lawful right of access to the object itself.” (Id. at pp. 136-137, fn. omitted,
italics added.)
       Horton emphasized that “[t]he right to security in person and property protected
by the Fourth Amendment may be invaded in quite different ways by searches and

                                               13
seizures. A search compromises the individual interest in privacy; a seizure deprives the
individual of dominion over his or her person or property.” (Horton, supra, 496 U.S. at
p. 133.)
       The different interests that the Fourth Amendment protects were discussed in
Soldal v. Cook County (1992) 506 U.S. 56 (Soldal), wherein the court explained that even
though “no invasion of personal privacy has occurred” if police “lawfully enter a house,”
and “come across some item in plain view and seize it,” further “scrupulous[] . . .
inquiry” is necessary to vindicate the Fourth Amendment. (Soldal, at pp. 65-66.) “[I]n
the absence of consent or a warrant permitting the seizure of the items in question, such
seizures can be justified only if they meet the probable-cause standard, [citation], and if
they are unaccompanied by unlawful trespass, Horton, 496 U.S. at [pp.] 136-137. That is
because, the absence of a privacy interest notwithstanding, ‘[a] seizure of the article . . .
would obviously invade the owner’s possessory interest.’ ” (Id. at p. 66, fns. omitted.)
       Recently, in Collins, the Supreme Court ruled that “the automobile exception does
not permit an officer without a warrant to enter a home or its curtilage in order to search a
vehicle therein.” (Collins, supra, 584 U.S. at p. ___ [201 L.Ed.2d at p. 24].) In reaching
that result, the court reaffirmed the “plain-view seizure” principles articulated in Horton
and Soldal. (Collins, at p. ___ [201 L.Ed.2d at p. 20].)
       Thus, Coolidge, as amplified by Horton and Soldal, continues to stand for the
proposition that if (a) police do not have an otherwise lawful right of access to an
unattended car on private property, and (b) it is not impracticable to obtain a warrant,
then (c) warrantless seizure of the car accomplished by trespassing on private property
(and subsequently searching the car at another location) is a violation of the Fourth
Amendment, and does not fall within the automobile exception, even if there is probable
cause to search it.




                                              14
       D. Analysis
              i. Coolidge Claim
       Applying Coolidge and its progeny, we conclude the trial court should have
granted defendant’s suppression motion.
       Here, the record reflects that around 2:30 p.m., on May 28, 2015, officers obtained
and executed a search warrant for defendant’s home in Riverbank, California, and any
unknown vehicles at the home. During execution of the warrant, officers learned that
defendant’s Cutlass was a short drive away, on a ranch. Officers went directly to the
ranch, via a gated private driveway that was three-quarters of a mile long. Around
3:00 p.m., officers encountered Christensen at his home on the ranch. They also found
defendant’s car, which was about 200 yards away and visible from the home, just inside
the edge of Christensen’s property line. Officers did not ask Christensen for permission
to be on his land or to tow the car. Officers towed the car to a police station in Modesto
to be stored until a search warrant could be obtained for the car.
       The record is devoid of any indication police had a lawful right of access to
defendant’s car that was on Christensen’s private property with the latter’s knowledge
and consent. The record is also devoid of any suggestion that it was impracticable to
secure a warrant once police located and identified defendant’s unattended vehicle on
Christensen’s land at 3:00 p.m., around one hour after they obtained a warrant for
“[u]nknown vehicles” at defendant’s home.
       Accordingly, the warrantless seizure of defendant’s car was in violation of the
Fourth Amendment, regardless of the “automobile exception” applicable in other
contexts, and evidence obtained through a subsequent search of the car should have been
suppressed.
       The People attempt to distinguish Coolidge, arguing “the record shows that it was
not practicable for the police to secure a warrant before seizing the vehicle.” The record



                                             15
shows no such thing.1 We can discern no way in which it would have been impracticable
to return to the judge who authorized the search warrant in order to obtain authorization
to seize the car sitting on Christensen’s land.
       The People’s contention that the car was “readily mobile” also lacks support in the
record. The People concede for purposes of the Fourth Amendment issue that defendant
had already been arrested at his home, and was in custody before police towed the car,
and Christensen did not have a key to the car.
       Cases the People rely on in supplemental briefing are distinguishable. Florida v.
White (1999) 526 U.S. 559 was a case about warrantless seizure of a car, where “the
vehicle itself was contraband under” state law. (Id. at p. 565.) No such principle applies
here. Further, the high court emphasized that the warrantless seizure at issue occurred in
a “public area,” whereas here, the car was on private property. (Id. at pp. 565-566.)
       In Pennsylvania v. Labron (1996) 518 U.S. 938 (Labron), the high court reversed
two decisions by the Supreme Court of Pennsylvania that -- due to the absence of exigent
circumstances -- suppressed evidence found during warrantless searches of automobiles.
(Id. at pp. 939-940.)
       In the first case, “police observed respondent Labron and others engaging in a
series of drug transactions on a street in Philadelphia,” “arrested the suspects, searched
the trunk of a car from which the drugs had been produced, and found bags containing




1 The record on appeal does not support the People’s list of possible destructions of
evidence that police “had to act swiftly” to prevent -- including that the vehicle “could
have been quickly driven” away or “easily destroyed” by a fire. (See People v. Hall
(2020) 57 Cal.App.5th 946, 957, fn. 7 [“Our Supreme Court has ‘cautioned that appellate
courts should not consider a Fourth Amendment theory for the first time on appeal when
“the People’s new theory was not supported by the record made at the first hearing and
would have necessitated the taking of considerably more evidence . . .” or when “the
defendant had no notice of the new theory and thus no opportunity to present evidence in
opposition.” ’ [Citation.]”].)

                                              16
cocaine.” In the second case, “an undercover informant agreed to buy drugs from
respondent Randy Lee Kilgore’s accomplice, Kelly Jo Kilgore. To obtain the drugs,
Kelly Jo drove from the parking lot where the deal was made to a farmhouse where she
met with Randy Kilgore and obtained the drugs. After the drugs were delivered and the
Kilgores were arrested, police searched the farmhouse with the consent of its owner and
also searched Randy Kilgore’s pickup truck; they had seen the Kilgores walking to and
from the truck, which was parked in the driveway of the farmhouse. The search turned
up cocaine on the truck’s floor.” (Labron, supra, 518 U.S. at p. 939.)
       The Supreme Court observed that its “first cases establishing the automobile
exception to the Fourth Amendment’s warrant requirement were based on the
automobile’s ‘ready mobility,’ an exigency sufficient to excuse failure to obtain a search
warrant once probable cause to conduct the search is clear,” and explained that “[m]ore
recent cases provide a further justification: the individual’s reduced expectation of
privacy in an automobile, owing to its pervasive regulation.” Thus, “[i]f a car is readily
mobile and probable cause exists to believe it contains contraband, the Fourth
Amendment . . . permits police to search the vehicle without more.” (Labron, supra,
518 U.S. at p. 940.)
       Labron does not implicate the proposition in Coolidge that is relevant here,
because neither of the two cases discussed in Labron concerned (a) seizure of an
unattended automobile accomplished by (b) unlawful trespass on private property. First,
Labron concerned car searches, not car seizures. Second, the first case in Labron
concerned a car search on a public street, while the second case involved a search of a
vehicle parked in the driveway of the farmhouse, after the owner of the farmhouse
consented to search of the farmhouse.
       United States v. Brookins (4th Cir. 2003) 345 F.3d 231, which the People cite in
support of a proposition that “[p]olice may seize vehicles that are located on private
property, pursuant to the automobile exception” relies on Labron, and its emphasis of the

                                            17
importance of “ready mobility” vis-à-vis the automobile exception. (Brookins, at pp.
235, 237-238.) And, as we explained above (i) there is no support in the record for the
notion that defendant’s car was “readily mobile” when police seized it, and (ii) the facts
here are quite different from those present in Labron.
        As our discussion above makes plain, and contrary to the prosecutor’s argument
and the trial court’s reasoning at the suppression hearing in this case, the Supreme Court
did not create the automobile exception after it decided Coolidge. The court has
elaborated and clarified the contours of the exception since Coolidge, but not in a way
that undermines the continuing viability of the reasoning of Coolidge that is applicable
here.
               ii. Other Theories Advanced for Warrantless Seizure
        The People argue defendant’s car was properly “seized and examined without a
warrant under the instrumentality exception to the warrant requirement.”
        But as Coolidge explains, when an item is seized on private property, the
“instrumentality of the crime” exception to the Fourth Amendment’s warrant requirement
applies only if police have “a prior justification for [the] intrusion” and see the item in
plain view. (Coolidge, supra, 403 U.S. at p. 466; cf. Trent v. Wade (5th Cir. 2015)
776 F.3d 368, 386 [because an officer “was lawfully on the [private] property when he
observed the [all-terrain vehicle], which had just been used as an instrumentality in the
crime of evading arrest,” the officer “did not violate clearly established law by effecting a
seizure of the automobile”]; People v. Balint (2006) 138 Cal.App.4th 200, 205, fn. 2
[noting the “prosecution did not argue that investigators could seize” an incriminating
item under the plain view doctrine, as an instrumentality of a crime].)
        Here, police had no prior justification for their trespass on Christensen’s private
property. Accordingly, the “instrumentality of the crime” exception is inapplicable.
        The People also argue defendant’s Fourth Amendment rights were not violated
because defendant “did not have a reasonable expectation of privacy” in Christensen’s

                                              18
property, as he “did not reside on the property and was not an overnight guest.” Further,
the people maintain that a “subjective expectation of privacy in an open fields area is not
an expectation that society is willing to recognize as reasonable.”
       These arguments are unpersuasive, because they fail to grapple with the notion --
suggested in Coolidge and fully articulated in Horton and Soldal -- that the Fourth
Amendment protects more than just privacy: “[T]he absence of a privacy interest
notwithstanding, ‘[a] seizure of [an] article . . . would obviously invade the owner’s
possessory interest,’ ” (Soldal, supra, 506 U.S. at p. 66) thereby “depriv[ing] the
individual of dominion over his or her . . . property.” (Horton, supra, 496 U.S. at p. 133.)
              iii. Collins Claim
       Initially, we observe that because defendant -- in conjunction with his June 2019
filing for a new trial -- did not pursue a new suppression ruling in light of Collins
(decided in May 2018), he has forfeited the claim on appeal. (See In re Sheena K. (2007)
40 Cal.4th 875, 880-881 [“Ordinarily, a criminal defendant who does not challenge an
assertedly erroneous ruling of the trial court in that court has forfeited his or her right to
raise the claim on appeal,” and “ ‘[t]he purpose of this rule is to encourage parties to
bring errors to the attention of the trial court, so that they may be corrected.’ ”]; People v.
Superior Court (Edmunds) (1971) 4 Cal.3d 605, 611 [Pen. Code, § 1538.5, subd. (h)
permits defendant to bring a new suppression motion “if there occur[s] an intervening
change in the applicable law . . . in support of suppression”].)2




2  The parties had an opportunity to brief forfeiture, a rule that is always implicated when
a party raises an argument for the first time on appeal. (See People v. Alice (2007)
41 Cal.4th 668, 679 [“The parties need only have been given an opportunity to brief the
issue decided by the court, and the fact that a party does not address an issue, mode of
analysis, or authority that is raised or fairly included within the issues raised does not
implicate the protections of section 68081.”].)

                                              19
       Further, the Collins claim lacks merit because we agree with the People the record
provides no support for a conclusion that defendant’s car -- 200 yards away from
Christensen’s home -- was within the “curtilage” of a home. (See People v. Lieng (2010)
190 Cal.App.4th 1213, 1223-1224 [while “the extent of curtilage on rural properties . . .
will be greater than that in a densely populated urban setting,” “even in rural areas, it is
rare for curtilage to extend more than 100 feet beyond the home”].)
       For support of the proposition that a home’s curtilage can extend to a distance
approximating the 200 yards, defendant provides nothing other than a dissenting opinion
in a federal appellate case.
              iv. Prejudicial Error
       We agree with the parties that we must decide whether admission of the evidence
obtained via the unlawful seizure and subsequent search of defendant’s car was harmless
beyond a reasonable doubt, under Chapman v. California (1967) 386 U.S. 18, 24. (See
People v. Moore (2011) 51 Cal.4th 1104, 1128-1129.) The burden to demonstrate
harmless error is the People’s. (People v. Ford (2020) 56 Cal.App.5th 385, 392.)
       The People argue any error was harmless because “the jury would have convicted”
defendant “[e]ven in the absence of the evidence obtained from the car.”
       We disagree, because the prosecutor specifically relied on the DNA evidence
found inside defendant’s car in closing statements to the jury, arguing the evidence
corroborated Denner’s testimony.
       The prosecutor told the jury: “You may not believe everything Mr. Denner said,
but you have to look at what he said and see what is corroborated, what may not be
corroborated. [¶] So in this case Mr. Denner says the defendant . . . struck [Magana] on
the face. He kicked and stomped . . . Magana. . . . He also says they drove to Henry and
River Road. He said he was in the passenger seat. His DNA is on the interior of the
passenger door handle. He says he helps [defendant] retrieve a body from the trunk. He
took the body from the trunk and helped retrieve it. . . . And he sees some blood in the

                                              20
trunk. Well, there was blood in the trunk that belonged to . . . Magana. Okay, that
corroborates the DNA that’s found in the car . . . .”
       Given the prosecutor’s closing statement and the conflicting testimonies of
defendant and Denner, the People have not carried their burden to demonstrate that
erroneous admission of evidence obtained from the car was harmless beyond a reasonable
doubt.3
                                               II
                              Motion for Judgment of Acquittal
       Defendant argues the trial court violated his Fourteenth Amendment right to due
process when it erroneously denied his motion for acquittal under Penal Code section
1118.1.4 The People argue the trial court properly denied the motion. We agree with the
People.
       Additional Background
       When the People rested, defendant moved for a judgment of acquittal pursuant to
Penal Code section 1118.1,5 arguing there was “no evidence tying [defendant] to the
killing of . . . Magana in any manner.” The trial court denied the motion, explaining:



3  We note the trial court, when denying defendant’s motion for judgment of acquittal,
specifically referenced the “significan[ce]” of evidence (1) the victim’s blood was in the
trunk of defendant’s car, and (2) Denner’s DNA “was found on the passenger interior
door handle as opposed to the driver door handle.”
4 Because defendant limits his argument to the substantive murder charge, and does not
contend there was insufficient evidence for the kidnapping allegation associated with the
murder charge (which the jury found “not true”), we likewise limit our discussion to the
murder charge.
5  The provision provides, in relevant part, “In a case tried before a jury, the court on
motion of the defendant . . . at the close of the evidence on either side and before the case
is submitted to the jury for decision, shall order the entry of a judgment of acquittal . . . if
the evidence then before the court is insufficient to sustain a conviction . . . .” (Pen.
Code, § 1118.1.)

                                              21
       “Mr. Rorabaugh was at the 108 Club in the evening hours, and he stayed there
until closing. He left around 2:00 a.m. He was dropped off outside his home . . . in
Riverbank a little after 2:00 a.m. Mr. Rorabaugh gets out of the vehicle and greets
someone who is walking on the sidewalk. And it’s been testified to that this person had
on a backpack. We know that the victim and the defendant do know each other. We
know that the victim was transient at the time of his death, and he was a transient in
Riverbank who often walked places, and he was known to carry a backpack. The victim
was seen alive at least two days before the body was found, and his body was found in a
canal. And the pathologist testified that his body had not been in a canal very long due to
the condition of the body.
       “The defendant’s vehicle, which is a very distinctive vehicle, a 1966 Oldsmobile
Cutlass, primer, with the front – I believe it’s the driver’s side quarter panel is a green
color which stands out from the primer color. Defendant’s car is seen heading in the
direction of the canal in the early morning hours around 2:30 on the night of the murder.
There was testimony that the defendant is the only one who had the keys to the vehicle,
and the defendant’s father testified that he heard the defendant come back in that vehicle
the night of the murder.
       “The victim’s blood was found in the trunk of the defendant’s vehicle. It’s
significant to me that it was blood that was found other than some other bodily fluid, and
it’s significant to me that the blood was found in the trunk which, you know, which
would be an unusual place to find someone’s blood, which leads the Court to believe that
the victim was injured prior to going into the trunk.
       “It’s also significant that the codefendant, Joseph Denner’s DNA was found on the
passenger interior door handle as opposed to the driver door handle, which leads one to
believe that Denner wasn’t driving the vehicle. There was no evidence that the
defendant’s car was reported stolen. And it’s also significant that the victim’s blood was
found on the pavement by the canal near the drag marks that led to the body.

                                              22
       “The Court finds that there is sufficient evidence to sustain a conviction beyond a
reasonable doubt connecting the defendant to the murder.”
       General Principles
       “In considering whether the trial court erred in failing to grant the motion for
judgment of acquittal under [Penal Code] section 1118.1 . . . we ask whether ‘there is any
substantial evidence, including all reasonable inferences to be drawn from the evidence,
of the existence of each element of the offense charged.’ [Citation.] When, as here, the
motion under [Penal Code] section 1118.1 was made ‘at the close of the prosecution’s
case-in-chief, the sufficiency of the evidence is tested as it stood at that point’ in the trial
[citation] -- in other words, based on the prosecution’s case alone . . . . [¶] In assessing
such a claim, we review the record ‘in the light most favorable to the judgment below to
determine whether it discloses substantial evidence -- that is, evidence which is
reasonable, credible, and of solid value -- such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt.’ [Citation.] ‘The federal standard of
review is to the same effect: Under principles of federal due process, review for
sufficiency of evidence entails . . . whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.’ ” (People v. Watkins (2012)
55 Cal.4th 999, 1019-1020, fns. omitted.)
       Analysis
       Here, there was substantial evidence defendant murdered Magana at the close of
the prosecution’s case-in-chief.
       There was evidence that when defendant was dropped off outside his home around
2:00 a.m., he greeted a man carrying a backpack. Defendant knew Magana, and Magana
was known to carry a backpack. Around 2:30 a.m., several dogs belonging to a married
couple that lived by the canal where Magana’s body was found hours later began barking
and woke up the couple. The wife heard a vehicle drive away about 15 minutes later.

                                               23
Video evidence from around 2:50 a.m. on the night of the murder showed a car
resembling defendant’s moving around Riverbank. Around 4:30 a.m., defendant’s father
(who was at the home he shared with defendant) heard loud noises that he associated with
his son’s car. Magana’s blood was found in the trunk of the defendant’s car. This
evidence reasonably supports the conclusion defendant murdered the victim.
                                    DISPOSITION
      The judgment is reversed. On remand, the trial court is directed to enter an order
granting defendant’s motion to suppress.



                                                 /s/
                                                HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
BLEASE, J.




                                           24